473 P.2d 690 (1970)
STATE of Oregon, Respondent,
v.
Robert William PAOLA, Appellant.
Court of Appeals of Oregon, Department 2.
Argued and Submitted July 23, 1970.
Decided August 6, 1970.
George V. Des Brisay, Portland, argued the cause for appellant. With him on the brief were Franklin, Bennett, Des Brisay & Jolles, and Vincent G. Ierulli, Portland.
Jacob B. Tanzer, Sol. Gen., Salem, argued the cause for respondent. With him on the brief was Lee Johnson, Atty. Gen., Salem.
Before SCHWAB, C.J., and LANGTRY and FORT, JJ.
PER CURIAM.
This is a companion case to State v. Shaw, Or. App., 473 P.2d 159, in which an opinion was handed down by this court on this date. The defendant in the case at hand makes two assignments of error.
His first assignment of error is that the evidence seized from the automobile in which he was apprehended should have been suppressed as the product of an unreasonable search. The search was held proper in State v. Shaw, supra.
His second assignment of error is that certain prejudicial testimony was improperly admitted at the trial. He concedes that no objection to such evidence was made at trial. Absent manifest injustice, that which was not objected to in the trial court is not reviewable on appeal. State v. Abel, 241 Or. 465, 406 P.2d 902 (1965); State v. Avent, 209 Or. 181, 302 P.2d 549 (1956). There is no such showing in this case.
Affirmed.